Citation Nr: 0944838	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date for service 
connection for major depressive disorder with generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to 
December 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Veteran testified at a Board Videoconference hearing in 
April 2008.

This matter was previously before the Board in May 2008 when 
the Board denied the claim on appeal.  The Board later 
denied, in November 2008, the Veteran's Motion for 
Reconsideration of the May 2008 Board decision.  The Veteran 
appealed the Board's May 2008 decision to the United States 
Court of Appeals for Veterans Claims (hereinafter 'the 
Court').  By Order dated July 2009, the Court vacated the 
Board's May 2008 decision pursuant to a July 2009 Joint 
Motion for Remand.

The Board notes that although the Veteran is represented by 
an attorney before the Court in connection with an appeal in 
this matter, California Department of Veterans Affairs 
continues to be his representative before the Board.


FINDINGS OF FACT

1.  On January 30, 1995, the RO received the Veteran's claim 
of entitlement to service connection for a psychiatric 
disability.

2.  In a May 2001 rating decision, giving effect to an August 
2000 Board decision, the RO granted entitlement to service 
connection for a psychiatric disability, evaluated as 100 
percent disabling, effective from January 30, 1995.

3.  The RO was not in possession of any communication or 
evidence prior to January 30, 1995, that can reasonably be 
construed as a formal or informal claim of entitlement to VA 
compensation benefits based on a psychiatric disability.


CONCLUSION OF LAW

There is no legal basis for an effective date prior to 
January 30, 1995, for the grant of service connection for 
major depressive disorder with generalized anxiety disorder.  
38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In this case featuring the Veteran's claim of entitlement to 
assignment of an earlier effective date for a grant of 
service connection, the Board finds that the VCAA is not 
applicable.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with 'the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.'  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  There is no dispute in 
this case as to the underlying facts as reflected by the 
evidence with regard to the correct assignment of effective 
dates.  Even assuming that all of the Veteran's factual 
assertions in this case can be accepted, his appeal must 
nevertheless be denied as a matter of law.  When the law and 
not the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132; Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law regarding assignment of an effective 
date for a claim is dispositive in resolving the appeal for 
an earlier effective date, the VCAA is not applicable in this 
case.

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based 
on new and material evidence following a prior final denial, 
other than service department records, is the date of receipt 
of a new claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

In a May 2001 rating decision, the RO granted entitlement to 
service connection for major depressive disorder with 
generalized anxiety disorder, evaluated as 100 percent 
disabling, effective from January 30, 1995.  This grant gave 
effect to the Board's August 2000 decision which found that 
the probative medical evidence of record showed that the 
Veteran's acquired variously diagnosed psychiatric disorder 
cannot satisfactorily be dissociated from his active service.  
The RO found that the date of the Veteran's claim for this 
benefit was January 30, 1995.  The Veteran alleges, including 
in his May 2001 letter to a Congressman, that the effective 
date should be assigned "to the time I received the 
disability in service."

The Board notes that applicable law provides that the 
effective date of an award of disability compensation shall 
be the day following separation from active service only if 
the claim is received within one year after separation from 
service.  Otherwise, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
law does not allow a date prior to a veteran's separation 
from service.

A review of the record reflects that the Veteran separated 
from service in December 1968.  The Veteran's discharge 
followed a November 1968 medical board finding that the 
Veteran was "a poor risk for continued military service" 
because of his allergic rhinitis and asthma which "may be 
progressive."

A December 1968 application for compensation notes "Allergic 
to many basic allergy tests - asthma - I feel these 
conditions were aggravated by the location I was in during 
service."  No mention of any psychiatric symptoms is 
contained in the December 1968 application nor any other 
pertinent document of record received prior to January 30, 
1995.

On January 30, 1995, the RO received an application from the 
Veteran advancing a claim of entitlement to service 
connection for "PTSD that was cased by my erroneous 
discharge from the Air Force."  At this time, the Veteran 
claimed that his discharge from the service was improper 
because "I was not impeded by my pervious condition of 
allergies and [the medical board] showed no documentation of 
asthma."  The Veteran argued that his "being rejected by 
the service" caused the onset of a mental disability.  This 
claim ultimately resulted in the grant of service connection 
for the Veteran's psychiatric disorder effective from January 
30, 1995.

Following a full and thorough review of the evidence of 
record, the Board concludes that an effective date prior to 
January 30, 1995 is not warranted for the grant of service 
connection for major depressive disorder with generalized 
anxiety disorder.  There is no document of record that can be 
construed as a claim, either formal or informal, for service 
connection for major depressive disorder with generalized 
anxiety disorder prior to January 30, 1995.  The record does 
reflect that the Veteran filed a claim for allergies and 
asthma in December 1968.  However, the Veteran made no 
allegation or complaint of any psychiatric symptoms 
whatsoever.  The Board emphasizes that a veteran is required 
to file a claim to obtain benefits and that, at a minimum, 
the veteran must identify the benefit sought in such a claim.  
See 38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13, 
Vet. App. 9, (1999).  Although VA is required to address all 
claims reasonably raised by a liberal reading of the record, 
the Board finds that there was no basis upon which to infer a 
claim of entitlement to service connection for a psychiatric 
disorder prior to January 30, 1995; the record demonstrates 
no complaints or notations of any psychiatric disorder in any 
documents received in regard to the Veteran's December 1968 
claim or at any time prior to January 30, 1995.

The record in this case simply does not show a claim for 
service connection for any psychiatric disorder prior to 
January 30, 1995.  The effective date of the grant of service 
connection for his psychiatric disorder therefore cannot be 
earlier than January 30, 1995.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

The Board acknowledges the Veteran's more recent contentions, 
including as presented during his April 2008 hearing 
testimony, that his current psychiatric disability is the 
result of a severe allergic reaction to an injection 
administered during service.  The Board notes that this new 
contention is different than what was presented as his theory 
of entitlement to service connection for psychiatric 
disability during adjudication of that issue.  The Veteran 
previously maintained that his psychiatric disability was a 
result of stress associated with the circumstances of his 
discharge from service, with no suggestion that it was a 
residual of an allergic reaction or an injection.  The grant 
of service connection for the psychiatric disability was 
based upon the Veteran's former theory and not his more 
recent contentions regarding psychiatric disability as a 
consequence of injections or allergic reactions; this is 
clearly reflected in review of the August 2000 Board decision 
that granted service connection for the psychiatric 
pathology.

The Veteran has now described, during his April 2008 hearing, 
that he was given an injection of tetanus toxoid during 
service despite his protests that he had been severely 
allergic to such injections.  The Veteran testified that he 
experienced a severe reaction to tetanus toxoid in service, 
during which he "swelled up" and "just about choked to 
death."  The Veteran testified that "the doctors said 'well 
you had a marked reaction to this and I'm not going to find 
you qualified for service because what happens if this 
happens out in the field?'"

The Veteran now attributes his psychiatric symptoms to this 
described severe allergic reaction, stating "it will cause 
severe mental side effects and reactions."  The Veteran 
argues that his December 1968 claim for benefits was intended 
to encompass all the consequences of his severe allergic 
reaction, including the allegedly related psychiatric 
disabilities.

The Board notes that the contemporaneous evidence of record 
does not corroborate the Veteran's testimony with regards to 
the events he describes as occurring during service.  In this 
regard, November 1968 clinical records do indeed indicate 
that the Veteran had a history of allergies and a pre-service 
episode of an allergic reaction to tetanus toxoid.  However, 
the November 1968 record reflects that the Veteran was tested 
and showed "No evidence of hypersensitivity to tetanus 
toxoid."  The service medical records otherwise reflect that 
the Veteran's allergic rhinitis and asthma histories were 
cited as reasons for his discharge, with no suggestion of a 
severe in-service incident involving an allergic reaction to 
tetanus toxoid.  The Board also notes, once again, that the 
Veteran did not clearly contend that his psychiatric 
disability was a result of an injection or an allergic 
reaction prior to his April 2008 Board hearing (or an April 
2002 private medical consultation at the earliest), including 
during adjudication of his claim of entitlement to service 
connection for psychiatric disability.

Even accepting that an April 2002 private medical report 
appears to suggest the Veteran may have advanced such a 
contention at that time, April 2002 came after the August 
2000 Board grant of service connection and the RO's May 2001 
decision assigning the effective date which the Veteran now 
seeks to revise.  The Board believes that it would be most 
reasonable to expect the Veteran would provide his most 
detailed account of any service events he believed to be 
pertinent to the development of the psychiatric disability 
during his adjudication seeking service-connected 
compensation.  The Board notes that the Veteran made no 
mention to the January 1996 VA psychiatric examiner of any 
incident resembling his recent account of an in-service 
severe allergic reaction to injections causally related to 
his psychiatric disability.  For the above-stated reasons, 
the Board finds that the probative evidence of record raises 
significant doubt regarding the reliability of the Veteran's 
recent account of an in-service injection or an in-service 
allergic reaction causally related to his current service-
connected psychiatric disability.

Regardless, however, the Veteran's claim in this appeal 
cannot be granted even if the Board accepts the Veteran's 
testimony as to those events.  The Board does note that an 
April 2002 private doctor's statement reflects review of the 
service medical records and it appears that this doctor has 
accepted the Veteran's account of the occurrence of a 
significant in-service reaction to a tetanus toxoid 
injection.  For the Board's purposes, however, even accepting 
the entirety of the Veteran's account of the events in 
service, there is no legal basis for granting the appeal.  It 
remains the case that the Veteran did not file any claim, or 
any correspondence which could reasonably be interpreted to 
raise a claim, for service connection for any psychiatric 
disability prior to January 30, 1995.

The Board emphasizes that it finds that no claim of service 
connection for psychiatric disability was received prior to 
January 30, 1995.  Nor was any correspondence received prior 
to January 30, 1995, that may be reasonably interpreted to 
raise an implied claim.  Prior to the issuance of the July 
2009 Court Order and Joint Motion for Remand in this case, 
the Board issued a decision on this matter with the same 
finding.  The Veteran's 1968 claim expressly sought service 
connection for what he described as being "allergic to many 
basic allergy tests - asthma - I feel these conditions were 
aggravated by the location I was in during service."  No 
mention of any psychiatric symptoms is contained in the 
December 1968 application nor any other potential claim 
received prior to January 30, 1995.  

The Board also observes, in passing, that the Veteran's 
failure to characterize his psychiatric pathology as a 
consequence of an in-service allergic reaction during the 
adjudication for service-connection for psychiatric pathology 
suggests that he did not consider the psychiatric pathology 
to be allergic in nature until more recently.  The Veteran 
could not have intended to claim entitlement to service 
connection for psychiatric pathology in 1968 using the 
terminology of allergies if he did not understand his 
psychiatric pathology to be related to allergies at that 
time.  Additionally, the Veteran told a VA examiner in 
January 1996 that his first episode of pertinent psychiatric 
symptoms took place when he was trying to attend college, 
featuring an episode in 1969; this would suggest that the 
Veteran was not aware of psychiatric symptoms until after the 
December 1968 claim.

The Board finds that the December 1968 correspondence did not 
in any manner raise any claim of entitlement to service 
connection for a psychiatric disability.

The Board's (now vacated) May 2008 decision went on to 
discuss whether the outcome of this case could change if an 
implied claim for service connection for a psychiatric 
pathology were hypothetically identifiable in the December 
1968 claim.  The Board discussed that even when a record 
shows the existence of an unadjudicated claim, raised along 
with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  With 
consideration of the  July 2009 Joint Motion for Remand, the 
Board now also notes that the Court provided guidance in 
interpreting Deshotel through its decision in Ingram v. 
Nicholson, 21 Vet. App. 232 (2007).  The 'implicit denial' 
rule provides that, in certain circumstances, a claim for 
benefits will be deemed to have been denied, and thus finally 
adjudicated, even if VA did not expressly address that claim 
in its decision.  See Deshotel.  When an RO decision 
"discusses a claim in terms sufficient to put the claimant 
on notice that it was being considered and rejected, then it 
constitutes a denial of that claim even if the formal 
adjudicative language does not 'specifically' deny that 
claim."  Ingram, 21 Vet. App., at 255.  The key question in 
the implicit denial inquiry is whether it would be clear to a 
reasonable person that VA's action that expressly refers to 
one claim is intended to dispose of others as well.  Adams v. 
Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

The Board finds in this case that there was no implied claim 
of entitlement to service connection for a psychiatric 
disability in the December 1968 filing nor at any other time 
prior to January 1995.  The December 1968 filing raised only 
a claim of entitlement to service connection for asthma and 
basic allergies (being "allergic to many basic allergy 
tests") with no implied claim concerning psychiatric 
disability.  There is no reasonable implication in "asthma" 
or "allergic to many basic allergy tests" that suggests 
psychiatric pathology.  Therefore, there is no feature in the 
December 1968 claim, the February 1969 RO rating decision 
resolving that claim, nor any other evidence of record prior 
to January 1995 which provides a legal basis for assignment 
of an earlier effective date in this case.  In addressing the 
questions raised in the July 2009 Joint Motion for Remand, 
the Board must conclude that full consideration of the 
holding in Ingram v. Nicholson, 21 Vet. App. 232 (2007) does 
not provide a legal basis for assignment of an earlier 
effective date in this case where there was no claim for 
entitlement to service connection for psychiatric disability 
prior to the effective date currently assigned.

In addition, while the Board acknowledges the Veteran's 
assertion that his psychiatric disorder rendered him unable 
to file a thorough claim prior to the January 30, 1995 
filing, the relevant regulation, namely 38 C.F.R. § 3.400, 
does not provide for such an exception with respect to 
adjudication of earlier effective date claims based on grants 
of service connection.  See 38 C.F.R. § 3.400(a); see also 38 
C.F.R. § 3.400(b)(1)(ii) (allowing effective date to 
correspond with the date a veteran became permanently and 
totally disabled, as opposed to date of receipt of claim, in 
claims for disability pension only).  The Board also notes 
that the Veteran's April 2006 hearing testimony suggests that 
he may have had the assistance of a service representative 
when he filed the December 1968 claim which did not raise any 
psychiatric issues.

In conclusion, none of the Veteran's correspondence raised a 
formal or informal claim for major depressive disorder with 
generalized anxiety disorder prior to January 30, 1995, many 
years following separation from service.  Applicable law thus 
provides that the effective date of the grant of service 
connection for that disability cannot be earlier than January 
30, 1995, which is the date of claim.  As a result, the claim 
for entitlement to an earlier effective date for the grant of 
service connection for major depressive disorder with 
generalized anxiety disorder must be denied as a matter of 
law.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


